PNG
    media_image1.png
    189
    679
    media_image1.png
    Greyscale

YIGAL ADIR
707 IDAHO AVE. #214
SANTA MONICA, CA 90403

In re Application of					
Yigal Adir.	 						
Serial No.:  16/873,472				 Decision on Petition
Filed:  April 17, 2020						
Attorney Docket No: 
 
This letter is in response to the petition under 37 C.F.R. § 1.181 and MPEP 
§ 706.07(d) filed on December 28, 2021 to withdraw the finality of the Office action of November 2, 2021 because it was improperly made final. 

This letter is also in response to the petition under 37 C.F.R. § 1.181 filed on December 28, 2021 for a change of Examiner.  

BACKGROUND 
Relevant parts of the prosecution history are summarized below.
A Non-final Office action was mailed on June 15, 2021 rejecting claims 1-6.
In response to the Non-final Office action applicant filed an amendment on September 6, 2021 and October 7, 2021 cancelling claims 1-6 and adding new claims 7-12 and arguing, in relevant part,  that: 
“THE APPLICANT DISAGREE WITH THE EXAMINER REJECTIONS,
THE EXAMINER REJECTIONS ARE MOOT SINCE ARGUMENTS ARE ON CLAIMS 1-6”
The examiner mailed a Final Office action on November 2, 2021  addressing newly presented claims 7-12 by:
Dropping the rejections presented in the Non-Final Office action; and
Raising  new grounds of rejection under 35 U.S.C. 112a (written description; 35 U.S.C. 112b (indefiniteness) and two prior art rejections under 35 U.S.C. 102; as well as raising “objection” and “double patenting” issue and 
The Office Action indicated that the “new grounds” of rejection were necessitated by applicant’s amendment as follows. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 See page 17 of the “Final Rejection”
On December 28, 2021, Applicants submitted a petition requesting the withdrawal of the Finality of the Office action of November 2, 2021 along with a petition requesting a new examiner. 
  
RELEVANT PROVISIONS:

MPEP § 706.07(a) Final Rejection, When Proper on Second Action [R-10.2019]
 (in relevant part) 

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b).

37 CFR § 1.181 Petition to the Director.
(a)     Petition may be taken to the Director:
(1)     From any action or requirement of any examiner in the ex parte prosecution
of an application, or in ex parte or inter partes prosecution of a reexamination
proceeding which is not subject to appeal to the Board of Patent Appeals and


DISCUSSION

The petition and the file history have been carefully considered.

PETITION TO WITHDRAW THE FINAL OFFICE ACTION:

Petitioner argues on pages 1-10 (in relevant part) that:

“… because examiner Foley, Shannon A is not an honest examiner … on 6.10.2021 I called examiner Foley and I asked her if everything in my new corrected actions that I have done with the help of Examiner Shery Brown is good . And I asked if I need to do any thing to improve my patent application . She told me that it look good and I only need to put cancel note next to my first 6 claims and that I need to pay additional $720 .I asked her if I need to do some thing ales . She tod me no .it look good .

On 11.2.2021 examiner Foley without any justification and any merit ground she reject all my new claims 7 -12 and without any justification she make her action as a final she mention US patent No. 20090324723-A1 date 12-2009 . She never provide copy of the patent to Me . And when I research it in Los Angeles Main Public Library in the patent Section I never Fined The Patent . After that I called to the U.S.P.T.O assistant unit they sent me copy that I could not verify it in my research for it. This patent is regarding bacteria not a virus . And you need to give the cure before the time that the patent will get the bacteria other wise it will not work . This patent is not relevant to my patent . Because I make cure to viruses and to patent that already have the virus in his blood . So the US patent No. 20090324723-A1 date 12-2009 will not work to cure the patent with the virus in his blood, also she mentioned that in the patent it mentioned potential use of inhaler . But it have to be with dry powder , no water , and gas . This can not work with my patent because I suggest potential spaying the cue to the infected part of the patient with virus, the cure can be sprayed in with regular injector. That the claim of anticipate is not relevant to my patent that deal with cure to viruses , the other deal with bacteria . And is doubtful if it will work at all . it seem that examiner Foley do not know the different between bacteria and virus . And she try to deny my patent with things that are not relevant to my patent ….” 

Petitioner’s Arguments were considered and found Non-Persuasive for the following reasons:
  Initially, it is noted that in response to the Non-final Office action applicant filed an amendment on September 6, 2021 and October 7, 2021 cancelling claims 1-6 and adding new claims 7-12 and arguing, in relevant part,  that: 

THE EXAMINER REJECTIONS ARE MOOT SINCE ARGUMENTS ARE ON CLAIMS 1-6

Accordingly, the raising of new grounds of rejection, in response to the newly presented claims 7-12,  would not on its face be unreasonable.

Additionally, petitioner has not provided any evidence that the newly-raised rejections were not necessitated by applicant’s newly presented claims. 

Further, a review of the rejections raised in the Final office action appear to be in accordance with MPEP §706.07 since the “new grounds of rejection” appear to be necessitated by applicant’s newly presented claims. 

Petitioner’s arguments disagreeing with the rejections made in the Final office action and points related thereto are directed to the merits of the Office action.  

In this regard, an argument to the merits of a rejection is not a petitionable matter but an appealable one.  See 37 CFR § 1.181(a) (1) cited above.

Accordingly, Petitioner’s arguments are not persuasive that the January 25, 2019 Final Office action was a “Premature” Final Rejection.

Thus, the Final Rejection does not constitute a “Premature” Final rejection pursuant to MPEP § §706.07(a), (d). 

PETITION FOR A NEW EXAMINER

Petitioner argues that a new examiner (to replace examiner Foley, Shannon A) should be assigned to the instant application for the following reasons:

“… because examiner Foley, Shannon A is not an honest examiner … on 6.10.2021 I called examiner Foley and I asked her if everything in my new corrected actions that I have done with the help of Examiner Shery Brown is good . And I asked if I need to do any thing to improve my patent application . She told me that it look good and I only need to put cancel note next to my first 6 claims and that I need to pay additional $720 .I asked her if I need to do some thing ales . She tod me no .it look good .

On 11.2.2021 examiner Foley without any justification and any merit ground she reject all my new claims 7 -12 and without any justification she make her action as a final she mention US patent No. 

Petitioner’s Arguments requesting a new examiner have been considered but deemed non-persuasive for the following reasons.

There is an “Applicant-Initiated Interview Summary” of record of an interview conducted on 6.10.2021 (telephone) between the petitioner (Yigal Adir) and Examiner (Shanon A Foley) which accompanied the Final Rejection mailed on the same date. 

The substance of the issues discussed in the “Interview” were as follows: 

Mr. Adir requested clarification of the requirements noted in the Notice of Non-Compliant Amendment (37 CFR 1.121) mailed from the USPTO September 28, 2021. Examiner Foley reviewed the requirements listed in the letter. As indicated in the letter, Examiner Foley stated that canceled claims require a proper status identifier, such as by writing "canceled" in parentheses next to each claim canceled. In addition, $720 was due from Mr. Adir for additional independent claims, unless applicant wishes to amend the claims in dependent form or cancel one or more of the independent claims. When asked by Mr. Adir what is the best way to deliver the subsequent amendment and fees to the Office, Examiner Foley noted that Mr. Adir has been successful delivering requisite 
letters and fees previously and to replicate the previous successful methods. Mr. Adir requested expediency in examination of the patent application due to its profound importance. In reply, Examiner Foley appreciated Mr. Adir's urgency and indicated that once the requisite amendment and fees were received, the application would be forwarded for further consideration.Subsequent to the October 6 interview, an amendment canceling claims 1-6, with a proper status identifiers, and the requisite fees for the newly presented independent claims 7-12, was received October 7, 2021. This interview summary is attached to a detailed analysis of pending claims 7-12.

From the substance of the interview cited above, it appears that the Examiner was providing guidance to the Applicant regarding the Notice of Non-Compliant Amendment (37 CFR 1.121) mailed from the USPTO September 28, 2021 and NOT addressing the patentable merits of the newly presented claims. 

The substance of the interview does not indicate any Examiner dishonesty. 


To the extent that the Petition is in disagreement regarding the merits of the rejections made in the final office action, the merit (s) of the rejection(s) are appealable but not petitionable. 

Further, as indicated above in the discussion of the Petition to Withdraw the Final Office action, the making of the Office action final appears to be reasonable.

Accordingly, upon complete consideration of the record it is determined that the record does not contain any credible evidence of bias, abuse, or other improper conduct by Examiner Shanon A Foley to justify the granting of petitioner’s request for a new examiner in the instant application. 

DECISION

The petition under 37 C.F.R. § 1.181 to withdraw the finality of the Office action of November 2, 2021 because it was improperly made final is DISMISSED.

The petition under 37 C.F.R. § 1.181 for a change of Examiner is DISMISSED.

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.

Should there be any questions about this decision please contact Bennett Celsa, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0807 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/GARY JONES/Director, Technology Center 1600